76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Wayne MONTGOMERY, a/k/a Shaka Macumba Zulu X,Plaintiff-Appellant,v.John DOE;  Laurie Bessinger;  Vaughn Jackson, Captain,Defendants-Appellees.
No. 95-7135.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 23, 1996.Decided:  February 13, 1996.

Appeal from the United States District Court for the District of South Carolina, at Greenville.   G. Ross Anderson, Jr., District Judge.  (CA-95-1199-CV-6-3AK)
Michael Wayne Montgomery, Appellant Pro Se.  William Henry Davidson, II, Andrew Frederick Lindemann, Ellis, Lawhorne, Davidson & Sims, P.A., Columbia, SC, for Appellees.
D.S.C.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his pretrial motions.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED